In an action by the plaintiffs,
husband and wife, against defendant Fuller Brush Company, the action having been severed as against defendant Caesar Migliori, to recover damages resulting from an assault upon plaintiff wife by defendant Migliori while the latter was in the employment of defendant Fuller Brush Company, judgment for respondent in accordance with the dismissal of the complaint on the merits at the close of the plaintiffs’ ease unanimously affirmed, with costs. No opinion. Present — Hagarty, Carswell, Johnston, Taylor and Close, JJ.